Citation Nr: 1818983	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-25 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ORDER

Entitlement to TDIU is denied.


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude him from obtaining or retaining substantially gainful employment consistent with his education and occupational experience.




CONCLUSION OF LAW

The criteria for the grant of TDIU have not been met.  38 U.S.C. § 5110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from August 1998 to March 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2016 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In a March 2016 decision, the Board found that the issue of TDIU has been raised by the record, and remanded the issue of TDIU to the RO for further development.

The Veteran asserts that his service-connected disabilities preclude him from performing certain work duties, and from working in general.  

VA will grant TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).

Under the applicable regulations, TDIU may be granted when it is established that the service-connected disabilities are so severe that they prevent securing or following substantially gainful employment.  If there are two or more service-connected disabilities, there must be at least one disability rated 40 percent or more, and sufficient additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a) (2017).  

Service connection is in effect for obstructive sleep apnea, rated at 50 percent; headaches, rated at 30 percent; a psychiatric disability, rated at 30 percent; a left shoulder disability, rated at 10 percent; a back disability, rated at 10 percent; a neck disability, rated at 10 percent; a left knee disability, rated at 10 percent; neck surgery residuals (scars), rated at 10 percent; a kidney disability, rated noncompensable; dog bite scars, rated noncompensable; and a left finger disability, rated noncompensable.  The total disability rating is 90 percent.  The criteria for consideration of TDIU pursuant to 38 C.F.R. § 4.16 (a) have therefore been met.
The remaining question is whether the Veteran's service-connected disabilities render him unemployable.  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating is not in itself recognition that the disability makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment.  In determining whether unemployability exists, consideration is given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The Veteran underwent a VA psychiatric examination in December 2010.  The examiner stated that the Veteran was close to finishing his BA and experienced only occasional decreased in work efficiency impairment at work, which the Veteran ascribed to pain, feeling depressed, and sleep disturbances.  The Veteran told the examiner that he did experience panic attacks, but that they did not occur frequently enough to significantly affect functioning.  

The Veteran underwent another VA psychiatric examination in January 2011.  The examiner opined that the Veteran's psychiatric symptoms caused occasional decrease work efficiency as he experienced pain, poor sleep, irritability, and worry. 

The Veteran underwent a VA back examination in February 2015.  The examiner opined that the Veteran's back condition precludes him from laborious jobs or lifting over 10 pounds repeatedly.  

The Veteran underwent a VA knee examination in February 2015.  The examiner opined that the Veteran's knee condition precluded him from laborious jobs that required prolonged bending, walking, stooping, or leaning on the left knee. 
  
The Veteran underwent a VA cervical spine examination in February 2015.  The examiner opined that the Veteran's neck condition precluded him from repetitive side-to-side range of motion of the neck, and from lifting over 10 pounds.    

The Veteran also underwent a VA shoulder examination in February 2015.  The examiner opined that the Veteran's left shoulder disorder had an impact on his ability to perform occupational tasks, as it precluded the Veteran from "laborious jobs or lifting overhead or over 5 lbs."   

In April 2016 correspondence, VA informed the Veteran that he may be entitled to compensation at the 100 percent rate if he was unable to secure and follow a substantially gainful occupation because of his service-connected disabilities.  VA asked the Veteran to complete, sign, and return the enclosed VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  VA has not received a response from the Veteran.

A June 2016 VA examiner reviewed the Veteran's record and stated that residual post-cervical fusion scars did not preclude him from gainful employment; the kidney disorder did not preclude him from gainful employment; back strain precluded him from laborious jobs or jobs requiring lifting over 10 pounds repetitively, leaning forward or repetitive twisting motions, prolonged sitting, and standing or walking over 30 minutes without a break to sit, stretch, or stand; left knee disorder precluded him from jobs that require prolonged walking over 5-10 minutes without a break to sit, knee bending, stooping, leaning on the left knee, and climbing ladders or stairs repetitively; neck condition precluded him from repetitive side-to-side range of motion of the neck, and from lifting over 10 pounds, and that prolonged leaning forward, sitting, or standing would aggravate pain over 10 minutes without a break to sit, stand, or stretch; and that the left shoulder disorder precluded the Veteran from jobs that required lifting with his left arm over five pounds or repetitive reaching over his head.   
The Veteran underwent a VA psychiatric examination in July 2016.  The examiner opined that the Veteran's psychological symptomatology and functional impairment minimally impact his ability to function in an occupational environment, as the Veteran experiences difficulty engaging others in a professional manner.  The examiner noted that the Veteran's maladaptive personality traits are assessed to be the primary limiting factor in regards to the cited interpersonal difficulties, not his depressive or somatic symptoms diagnoses.  The examiner stated that, overall, the Veteran's mental status did not impact his ability to reasonably function in sedentary or physical employment, and that the Veteran's symptoms did not limit the type of employment he could successfully maintain.     

The Veteran underwent a VA headaches examination in June 2017.  The examiner opined that the Veteran's headaches disability impacted his ability to work, as the Veteran had to leave work when he experienced severe headaches, which the Veteran reported occurred five times in the last year.     

The Veteran underwent a VA sleep apnea examination in January 2018.  The examiner opined that the sleep apnea impacted the Veteran's ability to work, as he was unable to drive if he was sleepy.  

The Veteran's VA treatment records show that he is employed at a Federal Corrections facility as a correctional officer.  See VA examination May 2017; VA treatment notes June 20, 2012; July 16, 2012; August 21, 2012; November 21, 2012; February 26, 2013; April 2, 2013; June 26, 2013; December 3, 2013; June 5, 2017; September 6, 2017; December 7, 2017.  The Veteran stated that he has worked there since September 2011.  See VA treatment notes June 26, 2013.  The Veteran stated that he has worked in corrections since his separation from service, and planned to leave his job once his wife was able to find a job that will provide enough income for the family.  See VA treatment notes June 5, 2012.  

The Veteran described himself as a hard worker, and stated that he was "doing ok," but experienced sporadic anger "up and downs" at work.  See VA treatment notes June 26, 2013; December 3, 2013.  He stated that he was not satisfied with his job.  See VA social work note, April 2, 2013.  In September 2017, the Veteran reported working day shifts, and having "various" sleep.  See VA treatment notes September 6, 2017.  The Veteran stated that he primarily worked the night shift, which made him tired.  See VA treatment notes December 7, 2017.   He also reported that his shift rotated, which made it difficult for him to adjust his sleep times.  See VA treatment notes February 21, 2018.    

The Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities prevent him from obtaining and maintaining gainful employment.  The evidence of record does not show that the Veteran is unemployable.  It is clear from the record that the Veteran has worked full time as a correctional officer since he separated from active service in 2011, and that sometimes he has worked more than full time, working extra days for financial reasons.  See VA treatment notes March 9, 2012; April 4, 2016.  The Veteran's educational background is unclear, but he reported during the December 2010 VA examination that he had an associate's degree and was working on a bachelor's degree (in addition to this being unclear from the record, the Veteran has failed to fill out the requisite forms which would clarify this question).  

The Board acknowledges that several VA examiners opined that the Veteran would have certain employment limitations due to his service-connected disabilities.  But none of the examiners stated that the Veteran's service-connected disabilities precluded him from gainful employment.  Again, it is clear from the record that the Veteran has reported to multiple examiners and physicians that he worked full time, and sometimes more than full time, since he separated from active service in 2011.                 

For the reasons set out above, the claim for a grant of TDIU must be denied.  See 38 U.S.C. § 5110 (a) (2012); 38 C.F.R. § 3.400 (2017).  The preponderance of the evidence is against the claim, and there is no doubt to be resolved.  38 U.S.C.          § 5107 (b) (2012), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

While the Board does not wish to minimize the nature and extent of the Veteran's overall disability picture, and recognizes that a 90 percent overall disability rating shows that the Veteran experiences significant impairment, the evidence of record does not support his claim that his service-connected disabilities alone are sufficient to produce unemployability for any period of time covered by this claim.  Although they produce some occupational impairment, the evidence does not reflect gainful employment is precluded solely due to the Veteran's service-connected disabilities.  Indeed, based on his self-asserted history of employment, coupled with service connected disabilities that at best only hinder his occupational abilities, and without consideration of his age, the Board finds that the Veteran is able to work.  Thus, for all the foregoing reasons, the Board finds that the claim must be denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990), 38 C.F.R. § 3.340 (2017).

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).





____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD	A. Lech, Counsel 

Copy mailed to: Arizona Department of Veterans' Services


Department of Veterans Affairs


